DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered. 
This action is in response to the papers filed on June 28, 2021.  Applicants’ arguments and amendments to the claims filed June 28, 2021 have been entered.  Claims 1-3 and 37 have been amended, claims 5-21, 23-25, 27, 29. 30, 32-35, 39, 40, 42, 43, 45-56, 58-65, and 67 have been cancelled, and claims 71-73 have been newly added. Claims 41, 44, 57, and 66 stand withdrawn.  Claims 1-4, 22, 26, 28, 31, 36-38, and 68-73 are under current examination.
Priority
Acknowledgment is made of applicant's claim for domestic priority to the filing dates of the United States Provisional Patent Application Serial No. 62/437,462 filed on December 21, 2016 and United States Provisional Patent Application Serial No. 62/305,275 filed on March 8, 2016.

Response & Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 22, 26, 28, 31, 36-38, 68-70 remain rejected, and claims 71-73 are newly rejected under 35 U.S.C. 103 as being unpatentable over the combination of Viala et al. (Pub. No.: US 2011/0027211; Pub. Date: Feb. 3, 2011) hereinafter Viala 2011 and Viala et al. (Pub. No.: US 2014/0010776; Pub. Date: Jan. 9, 2014) hereinafter Viala 2014 for reasons of record.
Regarding claims 1-4, 22, 26, 28,  37, 38 and 68-70 Viala 2011 discloses polyurethane-urea particles (abstract, [0031], [0056]) of the less than  500nm [0056] including 168 nm, 198 ([0235]] and [0234])  and a viscosity of and a viscosity of 425  mPas and 700 mPas  ([0234] and [0235]; wherein the particle comprises the instantly elected soft segment polycarbonate polyol [0038], the hard segment isophorone diisocyanate [0063] (formula R6(NCO)7, wherein R6 represents a divalent hydrocarbon group having from 4 to 20 carbon atoms and containing 1cycloalkyl), the ionic chain extender [0108], the nonionic chain extender 1,4 butanediol [0068] and a diamine chain extenders [0052] wherein the composition comprises lysine diisocyanates [0015], the instant specification  reads on the ionic chain extenders such as lysine being combined with combinations of other functional groups such as polyisocyanate [0072], as such the limitation on the instantly elected lysine chain extender is met, and Viala 2011 does not require the 
However, in the same field of endeavor of  polyurethane-urea particles (abstract and [0006]-[0010] comprising polycarbonate polyol [0021], isophorone diisocyanate [0011], 1,4 butanediol [0043] and a diamine chain extenders [0041] Viala 2014 discloses the ionic chain extender dimethylolbutyric acid [0034]. 

With respect to the elongation at break of the polyurethane-urea and moisture uptake as the combination of prior art references disclose the instantly elected species of soft segment, hard segment, ionic chain extender, nonionic chain extender, and diamine of which only one  non-ionic chain extender or diamine chain extender is required, as per claim 5, it would be expected that the polyurethane-urea of the prior art have the same elongation at break and moisture uptake as the claimed invention, absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
With respect to the limitations concerning the  change in tress length after  application to hair and the sensory score after application to hair, these are limitation on intended use and as the combination of prior art discloses the instantly claimed polyurethane-urea polymers it would be expected to have the same effects after application absent a showing of unobvious differences.  The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior art and to establish patentable differences.  See In re Best 562F .2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).

Regarding claim 28, Viala 2011 discloses the addition of a neutralizing agent to influence the composition’s dispersibility in water ([0190]-[0191]).  With respect to the ratio amount of neutralizing agent to ionic chain extender, the adjustment of this amount would have been prima facie obvious to one of ordinary skill in the art at the time of filing in order to partially or completely neutralize the composition depending on the intended application as disclosed by Viala 2011 [0193].  MPEP 2144.05 (II)(A) Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C 

Regarding claim 36, Viala 2011 discloses wherein the polyurethane-urea is dispersed in an aqueous solution ([0051] and [00231]).
Regrading claims 71-73 Viala 2011 discloses the average particle size of the polyurethane dispersed in water less than 500 nm. [0056].  Less than 500nm would read on the instantly claimed range of less than 40nm. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the instantly elected soft segment polycarbonate polyol [0021], the hard segment isophorone diisocyanate [0011], the ionic chain extender [0034], the nonionic chain extender 1,4 butanediol [0043] and lysine diisocyanates [0015] in a polyurethane-urea particle as part of dispersion in an aqueous solution as disclosed by Viala 2011, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  On of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Viala 2011 had already disclosed a dispersion comprising polyurethane-urea 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Vaila 2011 and Vaila 2014 to include the ionic chain extender dimethylolbutyric acid [0034] as disclosed by Vaila 2014 as a matter of combining prior art elements according to known methods to yield predictable results in the polyurethane-urea particles (abstract, [0031], [0056]) comprising  the instantly elected soft segment polycarbonate polyol [0038], the hard segment isophorone diisocyanate [0063] ), an ionic chain extender [0108], the nonionic chain extender 1,4 butanediol [0068] and a diamine chain extenders [0052] wherein the composition comprises lysine diisocyanates [0015], as instantly claimed,  with a reasonable expectation of success at the time of filing.  One or ordinary skill would be motivated to do so as a simple substitution of one known ionic chain extender for another  to obtain predictable results.  One who would have practiced the invention would have had a reasonable expectation of success because Vaila 2011 disclosed a polyurethane-urea particle comprising an ionic chain extender, while Vaila 2014 provided guidance with respect to the ionic chain extender in a polyurethane-urea particle being dimethylolbutyric acid.  It would have only required a simple substitution of one ionic chain extender for another with predicable results as required by the claimed invention
prima facie obvious to one of ordinary skill in the art the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows: 
Applicant traverses the 103 type rejection arguing that the base claim has been amended to recite dimethylolbutyric acid as the ionic chain extender.  Dimethylolbutyric acid afforded the best curl hold when compared to two commercial polyurethanes containing the ionic chain extender DMPA.  One would not have been motivated to incorporated DMBA (the homologue of DMPA) since it would have been expected to result in inferior results and unlikely to be productive of the result sought by the applicant.   The instant results sought by Applicant is hair fixates with improved performance such as long lasting, moister retention, and favorable sensory attributes over prior commercial polyurethane based products.
Applicant’s argument has been fully considered, but not found persuasive.  Applicant arguments that one of ordinary skill would not be motivated to use dimethylolpropionic acid or homologs thereof is not persuasive as Viala 2011 clearly shows that dimethylolpropionic acid has already been used for curl retention as shown in Figures 1 and 2 and paras [0243] and [0244] of Viala 2011.  Just because Viala discloses additional formulations with superior curl retention does not mean that Viala does not have curl retention properties or that it was not or used in the prior art for curl retention.  Accordingly, one of ordinary skill would use DMPA and its analogous in a hair care In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.). MPEP  2145(X)(D)(1).

Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617